Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment to claim 16 is unclear in describing the structure of the sleeve with respect to the opening in the outer skin.  The language “at a top of the sleeve is disposed the opening” is inapt.  Further, the language defines an opening for the outer skin and an opening for the sleeve.  The claim should clearly distinguish between the two openings (i.e. “a first opening” or “an outer skin opening”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Corbeil (US 2019/0091520) in view of Berggren (US 2014/0274498) and Krysiak (US 2014/0221137).  Regarding claim 1, Corbeil discloses an electronic sports ball comprising a body (412) having an outer skin (418) and a bladder (424).  Note Figure 4.  Corbeil shows a first sensor unit retained in a sleeve (430) in the body and a counterweight (440) on an opposite side of the body. Regarding the limitation for the counterweight to be housed in a second sleeve, it is noted that Corbeil teaches a counterweight but the counterweight is not housed within a second sleeve.  
Berggren reveals that it is known in the art of electronic sports balls to provide both the electronic device and the counterweight (50) within a sleeve (42) located within the bladder (40). Note Figure 3 and paragraph [0020] of Berggren. Given this teaching, it would have been obvious to one of ordinary skill in the art to provide another sleeve within the bladder of the ball of Corbeil in order to effectively contain the counterweight on the inside of the bladder.
Regarding the limitation for the first sensor unit to include circuitry for measuring acceleration and altitude, Corbeil teaches that his sensor is a microchip/internal module/processor (420) that may be used for transmitting force values and/or any other data to 
Regarding the limitation for the sensor unit to measure proximity to a proximity beacon, it is noted that Berggren also teaches that his electronic sensor may comprise a global positioning system for monitoring the location of the sports ball.  However, the combination of Corbeil in view of Berggren does not particularly teach that the global positioning system is capable of measuring the sensor’s proximity to a proximity beacon.  Krysiak reveals that it is known in the art of electronic sports balls to provide the sports ball with global positioning system and use beacons (282A, 282B, 282C, 282D, 282E, 282F, 118) for determining the location and proximity of the electronic sports ball.  Note Figures 45 and 46 and paragraphs [0222]-[0227] of Krysiak.  The system as taught by Krysiak provides circuity for the sports ball that measures the proximity of the sports ball to a sports ball beacon.  It would have been obvious to one of ordinary skill in the art to provide the electronic sports ball of Corbeil with the location sensors as taught by Krysiak in order to permit the location of the sports ball to be monitored.  

Regarding claims 3 and 4, note Figure 4 of Corbeil showing the charging coil (428) located between the bladder (424) and the outer skin (418).  
Regarding claim 7, the combination of Corbeil in view of Berggren teaches the claim limitations.  Both Corbeil and Berggren teach processors located within the sports ball.  Berggren teaches that the processor may include an accelerometer, a satellite location receiver, a transmitter and a receiver.  Note paragraph [0020].  It would have been obvious to one of ordinary skill in the art to provide the ball of Corbeil with the satellite location receiver of Berggren in order to further confirm the position of the sports ball.  Further, it would have been obvious to one of ordinary skill in the art use a transceiver instead of a transmitter and a receiver in order to reduce the number of components for the electronic component.  The examiner takes official notice that transceivers are well known in the art of sports balls.  It is noted that Berggren states that the accelerometer is used to measure various factors relating to the location or movement of the sports ball including acceleration, spin, velocity, elevation and direction.  Thus, Berggren teaches that the process is configured to detect acceleration events as indicated by an output of the accelerometer.  
Regarding claim 8, the combination of Corbeil in view of Berggren and Krysiak teaches a ball with a body (412), a bladder (424) and a sensor pocket (430) that receives a sensor unit (420).  The sensor unit of the combination of Corbeil in view of Berggren and Krysiak is capable 
Regarding claims 9-12, note paragraph [0002] of Corbeil teaching that his electronic sports ball is applicable to sporting activities that include throwing, catching, passing, rebounding, or otherwise engaging a sport ball by and/or between players, and/or other users. It would have been obvious to one of ordinary skill in the art to apply the electronic ball of Corbeil to an American football, a baseball, a soccer ball or a bowling ball in order to measure the electronic characteristics of the user in those sports.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Corbeil (US 2019/0091520) in view of Berggren (US 2014/0274498), Krysiak (US 2014/0221137) and Binder (US 2012/0244969). Regarding claim 5, the combination of Corbeil in view of Berggren and Krysiak teaches the use of an induction coil electrically connected to the sensor unit for recharging purposes. Note Figure 4 Corbeil showing the inductive charging coil (428) located between the bladder (424) and the outer skin (418) and connected to the sensor unit (420)/rechargeable battery (426) located in the first sleeve (430). However, Corbeil lacks the teaching for the pickup coil to comprise two terminals that are coupled to electrodes in the first sleeve that mate with corresponding electrodes on the first sensor unit. Binder reveals that it is known in the art of electronic sports balls that may be inductively charged to provide a pair of wires (74a, 74b) from the coil (73) to the pcb (77). Note Figure 7a and paragraph [0105] of Binder. It would have been obvious to one of ordinary skill in the art to provide two wires to connect the sensor unit (420)/rechargeable battery (426) to the coil in the ball of Corbeil in order to permit recharging of the battery. The examiner takes official notice that it is old and well known in the art of electronic wiring to use electrodes in order to connect various electronic .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Corbeil (US 2019/0091520) in view of Berggren (US 2014/0274498), Krysiak (US 2014/0221137) and Shishido (4,595,200).  Regarding claim 6, Corbeil teaches a first sleeve (430) that accommodates the first sensor unit (420). Note Figure 4. However, Corbeil lacks the teaching for the first sensor unit to comprise threads that mate with corresponding threads in a collar in the first opening as recited. Shishido reveals that it is known in the art of electronic sports balls to provide a collar (5) that threadingly mates with the sensor unit (40, 46). Note Figure 14 and column 6, lines 32-52 detailing screws (41) that secure the collar (5) to the sensor unit (40, 46). It would have been obvious to one of ordinary skill in the art to use screws as taught by Shishido for securing a collar to the sensor unit in the first opening in the ball of Corbeil in order to permit removal and replacement of the sensor unit as needed. Note column 8, lines 61-64 of Shishido.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Corbeil (US 2019/0091520) in view of Berggren (US 2014/0274498), Krysiak (US 2014/0221137) and King (US 10/076,685). Regarding claim 13, note Figure 4 of Corbeil teaching an inductive charging coil (428) that is used to charge/recharge a rechargeable battery (426) via an energy source. Note paragraph [0058] of Corbeil. However, Corbeil lacks the teaching for the charging cradle as recited. King reveals that it is known in the art of electronic sports balls to charge/recharge the ball by inductive charging with a charging cradle (310). Note column 14, lines 54-64 and Figure 3 of King. It would have been obvious to one of ordinary skill in the art to use the charging .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Corbeil (US 2019/0091520) in view of Berggren (US 2014/0274498).  Regarding claim 14, the combination of Corbeil in view of Berggren teaches a ball with a body (412) that has a size, shape and weight that is obviously substantially similar to an athletic ball.  Corbeil provides a sensor unit/processor (420) that includes a rechargeable battery (426).  Berggren teaches that the processor may include an accelerometer, a satellite location receiver, a transmitter and a receiver.  Note paragraph [0020].  It would have been obvious to one of ordinary skill in the art to provide the ball of Corbeil with the satellite location receiver and the accelerometer of Berggren in order to locate the ball and measure acceleration events.  
Regarding the limitation for the wireless transceiver, it would have been obvious to one of ordinary skill in the art use a transceiver instead of a transmitter and a receiver as taught by Berggren in order to transmit the data and also to reduce the number of components for the electronic component.  The examiner takes official notice that transceivers are well known in the art of sports balls.  
Regarding claim 15, note Figure 4 of Corbeil showing a bladder (424) housed within the outer skin (418).  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corbeil (US 2019/0091520) in view of Berggren (US 2014/0274498), King (10,076,685) and Kortegast (8,992,353).  Regarding claim 16, the combination of Corbeil in view of Berggren teaches a sports ball with a sleeve for receiving the sensor unit therein.  However, the combination lacks the teaching for the opening in the outer skin that receives the sleeve that is rigid and airtight as .  
Regarding the limitation for the sensor unit to be removably retained in the sleeve, note column 14, lines 25-28 of King stating that the cap (220) is held in place in the sleeve (150) by a compression fit, a snap fit, by adhesive, using barbs, or the like.  It would have been obvious to one of ordinary skill in the art to form the cap such that it is removable in order to permit a user to gain access to the battery and sensor to permit replacement.  
Regarding the limitation for the sleeve to be rigid, column 12, lines 56-59 of King states that the sleeve is made from a flexible or semi-flexible plastic.  Kortegast reveals that it is known in the art of electronic sports balls to form portions of the container for the circuit board (92) from a rigid, semi-flexible material.  Note column 4, lines 30-33.  Thus, given Kortegast’s teaching that semi-flexible materials are also considered to be rigid, the semi-rigid plastic as 
	Regarding claim 17, the combination of Corbeil in view of Berggren and King teaches first and second sleeves opposite one another in the ball construction.  Note Figure 4 of Corbeil showing the sensor opposite the counterweight (440). Note paragraphs [0061]-[0063] of Corbeil stating that the counterweight is weighted to provide an effective counterweight to the sensor unit (420).  Regarding the limitation for the first and second openings, it would have been obvious to one of ordinary skill in the art to provide the counterweight of Corbeil with an additional sleeve as taught by King in order to accommodate the counterweight in a second sleeve in the outer surface of the outer skin.   
Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive.  Regarding claims 1, 8 and 14 and the applicant’s remarks that the reference to Corbeil does not particularly teach the sensors and elements of Figure 1 incorporated into the sports ball, it is noted that the rejection of claims 1, 8 and 14 now includes the reference to Berggren.  Here, Berggren teaches that it is known in the art of electronic sports balls to provide the sports ball with sensors that measure acceleration, elevation and location via a global positioning system.  Note paragraph [0020] of Berggren.  It is noted that Corbeil states that his electronic ball may be used to measure and transmit other data to the computing device (104).  It would have been obvious to one of ordinary skill in the art to provide the electronic sports ball of Corbeil with the accelerometer, global positioning system and elevation sensor as taught by Berggren in order to provide additional data for the ball to transmit.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN B WONG/Primary Examiner, Art Unit 3711